
	
		I
		112th CONGRESS
		2d Session
		H. R. 4349
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2012
			Mr. Fattah introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for contributions to a trust used to provide
		  need-based college scholarships.
	
	
		1.Short titleThis Act may be cited as the
			 Communities Committed to College Tax
			 Credit Act of 2012.
		2.Credit for
			 contributions to a trust used to provide need-based college
			 scholarships
			(a)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to other credits) is amended by adding
			 at the end the following new section:
				
					30E.Contributions
				to trust used to provide need-based college scholarships
						(a)Allowance of
				creditIn addition to any deduction allowable under this title,
				there shall be allowed as a credit against the tax imposed by this chapter for
				the taxable year an amount equal to 50 percent of designated qualified college
				scholarship funding contributions made by the taxpayer during the taxable
				year.
						(b)Designated
				qualified college scholarship funding contributionFor purposes
				of this section—
							(1)In
				generalThe term designated qualified college scholarship
				funding contribution means any charitable contribution (as defined in
				section 170(c))—
								(A)which is paid in
				cash by the taxpayer to a qualified scholarship funding trust, and
								(B)which is designated by the trust for
				purposes of this section.
								(2)Qualified
				scholarship funding trustThe term qualified scholarship
				funding trust means a trust—
								(A)which is
				established and maintained in the United States by an organization—
									(i)described in
				section 501(c)(3) and exempt from tax under section 501(a), and
									(ii)organized
				primarily for educational purposes,
									(B)which is part of a
				plan of one or more local education agencies (as defined in section 9101 of the
				Elementary and Secondary Education Act of 1965) of the State in which such
				trust is established and maintained to provide scholarships to children of such
				agencies, and
								(C)the written
				governing instrument of which—
									(i)requires that the
				income of the trust be used exclusively to provide qualified scholarships (as
				defined in section 117(b)) to individuals who—
										(I)are candidates for a degree at an
				institution of higher education (within the meaning given such term by section
				101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), and
										(II)have demonstrated financial need in
				accordance with section 471 of such Act (20 U.S.C. 1087kk), and
										(ii)requires that the
				assets of the trust not be distributed for any purpose.
									(c)Limitations
							(1)In
				generalThere is a national
				qualified college scholarship funding contribution limitation of
				$1,000,000,000.
							(2)Allocation of
				limitation
								(A)In
				generalSuch national limitation shall be allocated by the
				Secretary among the qualified scholarship funding trusts which have registered
				with the Secretary on or before the 180th day after the date of the enactment
				of this section. Each trust’s share of such national limitation shall be the
				amount which bears the same ratio to such limitation as the number of school
				age children of such trust’s sponsoring agencies bears to the aggregate number
				of school age children of the sponsoring agencies of all trusts which have so
				registered with the Secretary.
								(B)School age
				children of sponsoring agenciesFor purposes of subparagraph (A), the
				number of school age children of a trust’s sponsoring agencies is the number of
				children of the local education agencies referred to in subsection (b)(2)(B)
				who have attained age 5 but not age 18 for the most recent fiscal year ending
				before the date the allocations under this paragraph are made.
								(3)Designation
				subject to allocated limitation amountThe amount of
				contributions made to a qualified scholarship funding trust which may be
				designated by such trust for purposes of this section shall not exceed the
				limitation amount allocated to such trust under paragraph (2).
							(4)Maximum
				allocation per trustThe
				maximum qualified college scholarship funding contribution limitation which may
				be allocated to each trust is $200,000,000. An amount which may not be
				allocated to a trust by reason of the preceding sentence shall be allocated as
				provided in paragraph (2) among registered qualified scholarship funding trusts
				whose allocated limitation (without regard to this sentence) does not exceed
				$200,000,000.
							(d)Application with
				other credits
							(1)Business credit
				treated as part of general business creditSo much of the credit
				which would be allowed under subsection (a) for any taxable year (determined
				without regard to this subsection) to a taxpayer engaged in a trade or business
				shall be treated as a credit listed in section 38(b) for such taxable year (and
				not allowed under subsection (a)).
							(2)Personal
				credit
								(A)In
				generalFor purposes of this
				title, the credit allowed under subsection (a) for any taxable year (determined
				after application of paragraph (1)) shall be treated as a credit allowable
				under subpart A for such taxable year.
								(B)Limitation based
				on amount of taxIn the case of a taxable year to which section
				26(a)(2) does not apply, the credit allowed under subsection (a) for any
				taxable year (determined after application of paragraph (1)) shall not exceed
				the excess of—
									(i)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(ii)the sum of the
				credits allowable under subpart A (other than this section and sections 23 and
				25D) and section 27 for the taxable year.
									(e)Application of
				sectionThis section shall
				apply only to contributions made during the 3-year period beginning on the
				180th day after the date of the enactment of this
				section.
						.
			(b)Conforming
			 amendments
				(1)Section
			 23(b)(4)(B) of such Code is amended by inserting and 30E after
			 section 25D.
				(2)Sections
			 24(b)(3)(B), 25A(i)(5)(B), 25B(g)(2), 26(a)(1), 30(c)(2)(B)(ii),
			 30B(g)(2)(B)(ii), 904(i), and 1400C(d)(2) of such Code are each amended by
			 striking and 30D and inserting 30D, and
			 30E.
				(3)Section
			 25(e)(1)(C)(ii) of such Code is amended by inserting 30E, after
			 30D,.
				(4)Section
			 30D(c)(2)(B)(ii) of such Code is amended by striking and 25D and
			 inserting , 25D, and 30E.
				(5)Section 38(b) of
			 such Code is amended by striking plus at the end of paragraph
			 (35), by striking the period at the end of paragraph (36) and inserting
			 , plus, and by adding at the end the following new paragraph:
					
						(37)the portion of the credit to which section
				30E(d)(1)
				applies.
						.
				(6)The table of
			 sections for subpart B of part IV of subchapter A of chapter 1 of such Code is
			 amended by adding at the end the following new item:
					
						
							Sec. 30E. Contributions to trust used to provide need-based
				college
				scholarships.
						
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to contributions made on or after the 180th day after
			 the date of the enactment of this Act in taxable years ending after such
			 date.
			
